Exhibit 10.1

ARAMARK Savings Incentive Retirement Plan

(A Successor Plan to the “ARAMARK 2005 Stock Unit Retirement Plan”)

Effective as of February 6, 2007

Table of Contents

 

ARTICLE I.

   Definitions and Construction    2

ARTICLE II.

   Participation    5

ARTICLE III.

   Employee Salary Deferrals    6

ARTICLE IV.

   Matching Contributions    7

ARTICLE V.

   Accounts and Investment Treatment of Deferred Compensation    7

ARTICLE VI.

   Distribution on Separation from Service    8

ARTICLE VII.

   Withdrawals During Employment    9

ARTICLE VIII.

   Breaks in Service    9

ARTICLE IX.

   Administration    9

ARTICLE X.

   No Segregation of Assets    11

ARTICLE XI.

   Amendment and Termination    11

ARTICLE XII.

   Miscellaneous    11



--------------------------------------------------------------------------------

ARTICLE I. Definitions and Construction.

1.1 Definitions. Whenever used in this Plan:

Account means any account established for a Participant as provided in
Section 5.1.

Account Balance means for each Participant, the total balance standing to the
Participant’s Accounts under the Plan at the date of reference.

Affiliate means, with respect to any Company, (a) any corporation (other than
such Company) that is a member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code), of which such Company is a member;
(b) any other related corporation designated as an affiliate by the Parent
Company; or (c) an organization which is a member of an affiliated service group
of which the Company is a member.

Age means age on last birthday.

Approved Form means the form or online process provided, in a manner prescribed
by the Committee, for a particular purpose.

ARAMARK means ARAMARK Services, Inc., a Delaware corporation.

Basic Salary Deferrals means, for each Participant, the deferrals authorized by
the Participant in accordance with Section 3.1(a).

Break in Service means, for an Employee or a former Employee, a period of at
least twelve consecutive months during which such individual is not an Employee.
Employees shall be given credit for periods of employment with Parent Company
and its Affiliates (and any respective predecessor entities) prior to the
Merger.

Change in Control shall have the meaning ascribed to it in the ARAMARK Holdings
Corporation 2007 Management Stock Incentive Plan.

Code means the Internal Revenue Code of 1986, as amended from time to time.

Committee means the Committee described in Section 9.2.

Company means, each with respect to its own employees, ARAMARK and such
subsidiary or affiliated companies as may from time to time participate in the
Plan by authorization of the Parent Company.

Compensation means, for any Eligible Employee for any Plan Year, such Eligible
Employee’s annual base salary and sales commissions (including amounts allocable
to paid time off for vacations, holidays, sick leave, and salary deferrals under
the ARAMARK 2005 Deferred Compensation Plan and excluding overtime, shift
differentials, commissions other than sales commissions, pay allowances,
deferred compensation, bonuses and related benefits) earned from the Company and
paid to the Employee, computed before reduction by Salary Deferrals under
Section 3.1 of this Plan.

Covered Employee means an Employee employed by the Company or an Affiliate on a
salaried basis who is not (a) an employee employed by a joint venture in which
the Company is a joint venturer, or (b) a person in a position designated by the
Company or Affiliate as a “Consultant.” An Employee who is neither a United
States citizen nor a United States resident shall not become a Covered Employee.

 

2



--------------------------------------------------------------------------------

Early Retirement means, for any Employee, (a) attainment of Age 60 and
completion of five or more Years of Service, or (b) incurrence of a total and
permanent disability.

Effective Date means February 6, 2007.

Eligible Employee means a Covered Employee who is eligible to make contributions
under the Plan as provided in Article II.

Employee means any person employed by the Company or an Affiliate.

Employment Date means, for each Employee, the first day on which the Employee
completes an hour for which the Employee is paid or entitled to payment, direct
or indirect, from the Company or Affiliate (or the former ARAMARK Corporation or
one of its Affiliates, if the Employee was employed by ARAMARK Corporation or
one of its Affiliates prior to the Merger), for the performance of duties. If an
Employee’s Years of Service are canceled under Section 8.1 and cannot be
restored (because the Employee cannot satisfy the requirement of
Section 8.1(b)), the Employee’s Employment Date shall be the first day
thereafter on which the Employee completes such an hour.

Fiscal Year means the fiscal year of the Parent Company.

Key Employee means any individual specifically approved for participation in
this Plan in accordance with the Rules and who is a management or highly
compensated employee.

Matching Contributions Account means, for each Participant, the Account
established under Section 5.3 to credit the Company’s contributions under
Section 4.1.

Merger means the merger of RMK Acquisition Corporation, RMK Finance LLC and
ARAMARK Corporation which occurred on January 26, 2007.

Normal Retirement means, for any Employee, attainment of Age 65.

Parent Company means ARAMARK Corporation, a Delaware corporation.

Participant means an Employee or former Employee who has an Account Balance
under the Plan.

Period of Service means, for any Employee, the elapsed time between the
Employee’s Employment Date and the date of reference, inclusive, disregarding
any Break in Service or any period during which such individual is not an
Employee to the extent such period falls within a period of at least twelve
consecutive months in which the Employee has a Separation from Service by reason
of resignation, discharge, or retirement and completes no hours for which the
Employee is paid or entitled to payment, direct or indirect, for the performance
of duties. Where any portion of an Employee’s Period of Service is to be
disregarded in determining Years of Service so that non-successive periods must
be aggregated, less than whole year periods shall be aggregated on the basis
that 365 days equal a whole year. Employees shall be given credit for periods of
employment with the former ARAMARK Corporation or one of its Affiliates prior to
the Merger.

Period of Severance means, for any former Employee, the elapsed time between the
former Employee’s Separation from Service and the date the former Employee again
becomes an Employee.

Plan means the ARAMARK Saving Incentive Retirement Plan.

 

3



--------------------------------------------------------------------------------

Plan Administrative Committee means the Committee described in Article IX which
is charged with the responsibilities of administering the Plan in accordance
with the Rules. As of the Effective Date, the Corporate Governance and Human
Resources Committee shall be the Plan Administrative Committee.

Plan Year means each twelve-consecutive-month period ending on September 30.

Prior Plans means the Amended and Restated ARAMARK 2001 Stock Unit Retirement
Plan and the ARAMARK 2005 Stock Unit Retirement Plan.

Qualified Retirement Plan means any retirement plan maintained by the Company
that is qualified under Code Section 401(a).

Retirement Savings Plan means the ARAMARK Retirement Savings Plan for Salaried
Employees, a Qualified Retirement Plan under which contributions are made
pursuant to Code Section 401(k).

Rules means the rules adopted by the Plan Administrative Committee relating to
the administration of the Plan.

Salary Deferral Account means, for each Participant, the Account established for
crediting the portion of the Participant’s Account Balance attributable to
Salary Deferrals as provided in Section 5.1.

Salary Deferral Percentage(s) means the percentage(s) of a Participant’s
Compensation that the Participant elects to defer under Section 3.1(a) and/or
3.1(b).

Salary Deferrals means, for each Participant, the deferrals authorized by the
Participant as provided in Section 3.1(a) and/or 3.1(b).

Separation from Service means termination of an Employee’s status as an Employee
(which for these purposes also shall relate to the Employee’s status as an
employee of any Company or predecessor entity thereto, measured from the earlier
of (a) the date the Employee terminates employment, or (b) the first anniversary
of the first day of absence for any other reason. In the case of an Employee who
is absent from work for maternity or paternity reasons, the twelve-consecutive
month period beginning on the first anniversary of the first date of such
absence shall not constitute a Break in Service. For purposes of this paragraph,
an absence from work for maternity or paternity reasons means an absence due to
pregnancy of the Employee; a birth of a child to the Employee; placement of a
child with the Employee in connection with the adoption of such child by the
Employee; or care for such child for the period beginning immediately following
birth or placement.

Sharing Participant means, for any Plan Year, a person who is an Eligible
Employee on the last day of the Plan Year (or is absent for reasons not
constituting a Separation from Service); or who has died during the Plan Year
while an Eligible Employee of the Company; or who has retired on account of
Early or Normal Retirement; or who was an Eligible Employee during the Plan Year
and who is an Employee (other than an Eligible Employee) on the last day of the
Plan Year, provided, however, that such Employee’s Compensation shall be
determined by reference to the Employee’s Compensation paid during the
Employee’s service as an Eligible Employee. The term Sharing Participant shall
not include any Employee who has not yet completed one Year of Service.

Specified Participant means a Participant who is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof).

 

4



--------------------------------------------------------------------------------

Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

Year of Participation means, for any Employee, twelve consecutive months during
which the Employee is a participant under this Plan, any Prior Plan or any
twelve consecutive month period during which the Employee participated in any
Qualified Retirement Plan.

Year of Service refers to a credit used to determine whether a Participant is
eligible for a Company contribution or has sufficient service to have a
nonforfeitable interest in the Participant’s Account Balance attributable to the
Participant’s Matching Contributions Account. Each Employee shall be credited
with a number of Years of Service equal to the length of the Participant’s
Period of Service, except that the following shall be disregarded:

(a) any Break in Service (including any period immediately following a
Separation from Service which has lasted less than twelve months as of the date
of reference but ultimately does last at least twelve months); and

(b) any period for which the Employee’s Years of Service are canceled under
Section 8.3 and are not restored under that Section.

1.2 Gender. The masculine gender shall include the feminine.

1.3 Notices. Any notice or filing to be made with the Committee or any Company
shall be made in accordance with the Rules.

ARTICLE II. Participation.

2.1 Eligible Employees. Each Covered Employee who was eligible to participate in
the Prior Plan immediately prior to the Effective Date also shall be eligible to
participate in this Plan as of the Effective Date. Each other Covered Employee
who satisfies the following requirements shall be eligible to participate in the
Plan as of the date the Covered Employee first satisfies such requirements:

(a) the Employee is identified as a Key Employee, and

(b) the Employee is in active employment.

Covered Employees who satisfy the foregoing requirements shall be eligible to
participate in the Plan on the first day of the month following one full
calendar month during which the Covered Employee meets the requirements.

2.2 Participation. Participation in the Plan by an Eligible Employee is entirely
voluntary and is subject to the following rules:

(a) Participation on Effective Date of Employees who Participated in Prior
Plans. Each Employee who becomes eligible to participate in the Plan as of the
Effective Date as a result of such Employee’s participation in the Prior Plans,
as described in Section 2.1 above, shall be deemed to have elected to
participate in this Plan as of the Effective Date, and such Employee’s elections
under the Prior Plans, including any Salary Deferral elections and beneficiary
designations, as in effect immediately prior

 

5



--------------------------------------------------------------------------------

to the Effective Date, shall continue to apply under this Plan until changed by
the Participant in accordance with the provisions of this Plan. Any other
Eligible Employee that did not participate as of the Effective Date may elect to
participate at a later date, in accordance with the provisions of this Plan, by
completing and submitting an Approved Form, provided such individual is an
Eligible Employee at such later date.

(b) Participation on or after Effective Date of Newly-Eligible Employees. Any
Employee who first becomes eligible to participate in the Plan on or after the
Effective Date may elect to participate at any time prior to the 30th day after
the Employee completes the eligibility requirements of Section 2.1; provided,
such Employee is an Eligible Employee at the time the Employee elects to
participate.

(c) Participation on or after Effective Date of all Other Employees. Each
Eligible Employee that does not become a Participant under Section 2.2(a) or
(b) may elect to become a Participant as of the first day of any succeeding
calendar year by electing to make deferrals as set forth in Article III.

(d) Effective Date of Participation. The effective date of an Employee’s
participation in the Plan shall be the first day of the payroll period
immediately following the date an Eligible Employee files notice with the Plan
Administrative Committee pursuant to Section 2.2(a), (b) or (c) above.

(e) Continuation of Participation. If an Employee who becomes a participant of
this Plan ceases to be a Key Employee, the Employee’s eligibility for continued
participation in this Plan shall be subject to the Rules.

(f) No Duplication of Participation. Notwithstanding the foregoing provisions of
this Article, any Employee who is eligible to participate in a Qualified
Retirement Plan shall not be eligible to participate in this Plan for the same
period.

(g) Exceptions to Participation Requirements. The Plan Administrative Committee,
acting in accordance with the Rules, may waive the eligibility requirements of
Section 2.1 with respect to any individuals the Committee specifically
designates.

2.3 Beneficiary Designation. Each Participant shall designate the beneficiary or
beneficiaries who shall receive the death benefit, if any, payable under
Section 6.2. Such designation shall be made by filing an Approved Form for that
purpose in accordance with the Rules. A Participant who previously had
participated in the Prior Plan shall be deemed to have designated the
beneficiary or beneficiaries of the Prior Plan as his or her beneficiary under
this Plan unless and until such Participant shall have made a subsequent
designation of a beneficiary. A Participant may also revoke or change a
beneficiary designation at any time by filing an Approved Form in accordance
with the Rules. If a Participant fails to elect a beneficiary, or is not
survived by a designated beneficiary, the Participant’s beneficiary shall be the
Participant’s estate.

ARTICLE III. Employee Salary Deferrals.

3.1 Salary Deferrals.

(a) Salary Deferrals. Under an election procedure established by the Committee,
each Eligible Employee who is participating in the Plan may direct the Company
to defer a percentage of the Eligible Employee’s Compensation. The amount of the
Salary Deferrals under this Section for an Eligible Employee shall be at least
1% of the Eligible Employee’s Compensation for the period to which the election
applies, and may, in multiples of 1%, be up to 25% (or such higher percentage as
the Parent Company may select from time to time) of the Eligible Employee’s
Compensation.

 

6



--------------------------------------------------------------------------------

(b) Notice to Plan Administrative Committee. An Eligible Employee who wishes to
defer Compensation under this Section for any period shall, in the manner
specified in the Rules, so notify the Plan Administrative Committee and
authorize the Committee to reduce the Eligible Employee’s Compensation for such
period by the amount of the Eligible Employee’s Salary Deferral Percentage
election provided, however, that except as provided in Section 2.2(a) such
Eligible Employee’s election to defer such Compensation must be made not later
than the close of the preceding calendar year, unless the Eligible Employee
first becomes a participant pursuant to Section 2.2(b), in which case such
Eligible Employee must make an election to defer any as yet unearned
Compensation at any time prior to the 30th day after the date such Eligible
Employee becomes eligible to participate in the Plan.

3.2 Change in Contributions. A Participant is not permitted to stop, increase,
decrease or resume the Participant’s Salary Deferral Percentage(s) during the
calendar year, unless the Participant has incurred a Separation from Service or
the Participant is no longer eligible to participate in the Plan, in which case
the Participant’s Salary Deferrals will immediately cease.

ARTICLE IV. Matching Contributions.

4.1 Amount of Contributions. As soon as administratively practicable after the
end of each Plan Year, the Parent Company may make a discretionary matching
contribution (“Matching Contributions”) to the Matching Contributions Accounts
of Sharing Participants of between a minimum of 25% and a maximum of 75% of such
Sharing Participants’ Salary Deferrals for such Plan Year, excluding:

(a) Salary Deferrals made by the Sharing Participant prior to such Sharing
Participant’s completion of one Year of Service;

(b) Salary Deferrals in excess of the first 6% of a Participant’s Compensation
for any payroll period; and

(c) Salary Deferrals in excess of the maximum elective deferrals permitted under
a qualified cash or deferred plan pursuant to Section 401(g) of the Code for the
calendar year in which the Plan Year ends.

The percentage of Salary Deferrals on which the amount of Matching Contributions
is to be based shall be the matching percentage contributed by the Parent
Company to the Retirement Savings Plan for the same Fiscal Year.

4.2 Allocations to Participants. Matching Contributions made with respect to a
Plan Year shall be credited only to the Matching Contributions Account of each
Participant who is a Sharing Participant for the Plan Year based upon the
Participant’s Salary Deferral for such Plan Year.

ARTICLE V. Accounts and Investment Treatment of Deferred Compensation.

5.1 Credits to Participants’ Accounts. Accounts shall be established for each
Participant. Each Participant’s Salary Deferrals shall be credited to the
Participant’s Salary Deferral Account and each Participant’s Matching
Contributions shall be credited to the Participant’s Matching Contributions
Account.

5.2 Interest Credited to Salary Deferrals. Any amount credited to either a
Participant’s Salary Deferral Account and Matching Contributions Account shall
accrue interest in the manner specified by the Committee in accordance with the
Rules.

 

7



--------------------------------------------------------------------------------

5.3 Valuation of Salary Deferral and Matching Contributions Accounts. As of the
last day of each month or such shorter period as is specified by the Plan
Administrative Committee in accordance with the Rules, all interest accrued
during that period shall be credited to the Salary Deferral Accounts and
Matching Contributions Accounts of Participants.

5.4 Effect of Distributions or Withdrawals. If a distribution or withdrawal is
made, the payment determination date shall be the last day of the month (or such
shorter period as is specified by the Plan Administrative Committee in
accordance with the Rules) in which the distribution is due or the withdrawal is
requested. The Participant’s appropriate Account or Accounts shall be reduced by
the amount distributed or withdrawn. Subject to Section 6.5, a distribution or
withdrawal shall be paid as soon as reasonably practicable after the payment
determination date. The amount due any Participant with respect to the
Participant’s Salary Deferral Account and Matching Contributions Account shall
be determined by the valuation under Section 5.3.

ARTICLE VI. Distribution on Separation from Service.

6.1 Termination of Employment on Account of Retirement, After Completion of Two
Years of Participation or Three Years of Service, or Following a Change in
Control. A Participant’s entire Account Balance may be payable to the
Participant, in accordance with Section 6.5, following a Separation from Service
but only if such Separation from Service: (a) is on account of Early or Normal
Retirement, (b) except as provided in Section 6.4 below, occurs after the
Participant has completed two or more Years of Participation or has been
credited with three or more Years of Service, or (c) occurs on or after, or
results in a distribution on or after, a Change in Control.

6.2 Death. Upon the death of a Participant at any time, the Participant’s entire
Account Balance shall be payable, in accordance with Section 6.5, to the
beneficiary designated or otherwise applicable pursuant to Section 2.3.

6.3 Termination of Employment Prior to Completing Two Years of Participation or
Three Years of Service and Prior to a Change in Control. Except as provided in
Section 6.1 or Section 6.2, a Participant who ceases to be an Employee before
completing two Years of Participation or before receiving credit for three or
more Years of Service shall be paid the Participant’s entire Account Balance
other than the Participant’s Matching Contributions Account, which shall be
forfeited, in accordance with Section 6.5.

6.4 Separation from Service for Cause. A Participant who ceases to be an
Employee receiving credit for three or more Years of Service and whose
Separation from Service is on account of “cause,” i.e., commission of a crime or
other conduct which directly and adversely affects the Company, or disclosure of
confidential information, or other aid and assistance to a competitor of the
Company, shall be paid the Participant’s entire Account Balance other than the
Participant’s Matching Contributions Account, which shall be forfeited, in
accordance with Section 6.5. The determination of cause under this Section shall
be made by the Committee, and shall be final and binding on all parties. This
Section 6.4 shall have no effect following a Change in Control.

6.5 Method of Payment. Payment of any Accounts upon a distribution or withdrawal
shall be made in accordance with Section 5.4. Distribution of a Participant’s
Accounts may be made in a lump sum cash payment or in installments pursuant to a
valid election made by the Participant in accordance with Section 9.2 and the
Rules. Notwithstanding anything in the Plan to the contrary, distributions to
Specified Participants, may not be made before the date that is six (6) months
after such Specified Participant’s Separation from Service.

 

8



--------------------------------------------------------------------------------

ARTICLE VII. Withdrawals During Employment.

7.1 Withdrawal of Salary Deferral Account. A Participant may make withdrawals
from the Participant’s Salary Deferral Account solely due to the occurrence of
an Unforeseeable Emergency if approved by the Plan Administrative Committee in
its sole discretion. The Participant shall certify in writing to the Plan
Administrative Committee that the purpose of the withdrawal is due to an
Unforeseeable Emergency and shall provide such documentation to that effect as
may be requested by the Plan Administrative Committee to assist it in its
determination. The amounts distributed due to an Unforeseeable Emergency cannot
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

7.2 Withdrawal of Matching Contributions Account. A Participant is not permitted
to withdraw any amounts from the Participant’s Matching Contributions Account
while still an Employee.

ARTICLE VIII. Breaks in Service.

8.1 Cancellation of Years of Service. An Employee’s Years of Service and Years
of Participation shall be canceled for purposes of computing the Employee’s
nonforfeitable interest in the Employee’s Account Balance under Articles VI and
VII if the Employee has a Separation from Service before the Employee has met
the requirements for Early or Normal Retirement, and before the Employee is
credited with two Years of Participation, or three Years of Service. If a former
Employee again becomes an Employee the Employee’s Years of Service and Years of
Participation shall be restored if the Employee becomes an Employee before
incurring five consecutive Breaks in Service, or if the Employee was at any time
a Participant in the Plan, and

(a) the Employee is credited with a Year of Service after the Employee’s prior
Years of Service were canceled; and

(b) the Employee had to the Employee’s credit when the Employee’s Years of
Service were canceled a Period of Service longer than the Employee’s longest
Period of Severance that follows the date the Employee’s Years of Service were
canceled.

ARTICLE IX. Administration.

9.1 Overall Responsibility. Parent Company, acting by resolution of its Board of
Directors or of a duly authorized Committee, shall have overall responsibility
and authority for the Plan including control and management of the Accounts of
the Plan, design of the Plan, the right to amend the Plan, the exercise of all
administrative functions provided in the Plan or necessary to the operation of
the Plan, except such functions as are assigned to other persons pursuant to the
Plan.

9.2 Committee.

(a) Appointment and Tenure. Parent Company shall appoint a Plan Administrative
Committee, which shall consist of not less than three members, each of whom
(1) shall be a member of the Board of Directors of the Parent Company, and
(2) shall be a non-employee director (within the meaning of Section (c) (2) of
SEC Rule 16b-3, or any successor provision). The Committee shall hold office
during the pleasure of the Board of Directors of Parent Company, and such Board
of Directors shall fill all vacancies on the Committee. As of the Effective
Date, the Corporate Governance and Human Resources Committee of the Board of
Directors shall serve as the Plan Administrative Committee.

 

9



--------------------------------------------------------------------------------

(b) Administrator of the Plan. The Plan Administrative Committee shall be sole
administrator of the Plan and as such have sole responsibility and authority to
control the operation and administration of the Plan, including, without
limiting the generality of the foregoing, (i) determination of benefit
eligibility and amount and certification thereof, (ii) issuance of directions to
pay any fees, taxes, charges, or other costs incidental to the operation and
management by the administrator of the Plan; (iii) issuance of directions as to
the cash needs of the Plan; (iv) the preparation and filing of all reports
required to be filed with any agency of the government; (v) compliance with all
disclosure requirements imposed by law; (vi) maintenance of all books of
account, records and other data as may be necessary for proper administration of
the Plan, (vii) approval of the amount of employer contribution referred to in
Section 4.1, provided, however, that the Plan Administrative Committee may
delegate to other persons such of its functions (other than (vii) above) as it
deems appropriate.

(c) Rules of Administration. The Plan Administrative Committee shall adopt such
Rules and regulations for administration of the Plan as it considers desirable,
provided they do not conflict with the Plan, and may construe the Plan, correct
defects, supply omissions and reconcile inconsistencies to the extent necessary
to effectuate the Plan and such action shall be conclusive.

(d) Claims Procedure. The Committee shall adopt a written procedure whereunder a
Participant or beneficiary shall appeal any denial of benefits claimed to be due
such Participant or beneficiary.

(e) Compensation and Expenses. The members of the Committee shall serve without
compensation for services as such, but all normal and reasonable expenses of the
Committee shall be paid by ARAMARK.

(f) Reliance on Reports and Certificate. The Committee will be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
which will be furnished by any accountant, controller, counsel, or other person
who is employed or engaged for such purposes.

(g) Liability and Responsibility of Committee. The members of the Committee
shall be fully protected in respect to any action taken or suffered by them in
good faith in reliance upon the advice of its advisors. To the extent permitted
by law, the Company shall indemnify members of the Committee against any
liability or loss sustained by reason of any act or failure to act in such
capacity as Committee members, if such act or failure to act does not involve
willful misconduct. Such indemnification includes attorneys’ fees and other
costs and expenses reasonably incurred in defense of any action brought against
such members by reason of any such act or failure to act. No bond or other
security shall be required of any member of the Committee.

(h) Elections to Extend Deferrals After a Separation from Service. In addition
to the other powers and authority granted under this Section 9.2, the Plan
Administrative Committee shall be specifically authorized to adopt Rules to
allow Participants to elect to defer those distributions, that would otherwise
be payable upon a Separation from Service pursuant to Section 6.1, to a time or
times after the Separation from Service. Such Rules may specify the manner in
which any such election may be made, and for example may provide, among other
things, that any such election must be made in writing prior to such Separation
from Service, on the forms established by the Plan Administrative Committee, and
that once made any such election is irrevocable. Notwithstanding anything herein
to the contrary, any election to defer distributions hereunder shall not take
effect until at least twelve (12) months following the date on which such
election is made and the first payment with respect to which such election is
made must be deferred for a period of not less than five (5) years from the date
such payment would otherwise have been made.

 

10



--------------------------------------------------------------------------------

9.3 Services of the Plan. Parent Company and the Committee may contract for
legal, investment advisory, medical, accounting, clerical, and other services to
carry out the Plan. The costs of such services shall be paid by ARAMARK.

9.4 Liability for Administration. Neither the Committee, the Company, Parent
Company, nor any of its directors, officers, or employees shall be liable for
any loss due to its error or omission in administration of the Plan unless the
loss is due to the gross negligence or willful misconduct of the party to be
charged.

ARTICLE X. No Segregation of Assets

The Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Company, or any
Affiliate, for payment of any benefits hereunder. No Participant or other person
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under the Plan and any such Participant or other
person shall have only the rights of a general unsecured creditor of ARAMARK
with respect to any rights under the Plan.

ARTICLE XI. Amendment and Termination.

11.1 Amendment or Termination of Plan. The Board of Directors of the Parent
Company may amend or terminate the Plan at any time. Notwithstanding the
foregoing, effective upon a Change in Control, no amendment or termination of
the Plan shall modify, without the consent of the affected Participants, any
provision relating to amounts contributed or deferred under the Plan on or prior
to the Change in Control.

11.2 Sale of Affiliate. In the event that a Participant in this Plan ceases to
be an Employee by reason of the sale or spin-off of an Affiliate that
constitutes a change in the ownership or effective control of, or in the
ownership of a substantial portion of the assets of, such Affiliate under Code
Section 409A(a)(2)(A)(v), such Participant shall be treated as a terminated
employee and distribution of the Participant’s Account Balance under this Plan
shall be made in accordance with Article VI.

ARTICLE XII. Miscellaneous.

12.1 No Assignment or Alienation of Benefits. Except as hereinafter provided
with respect to domestic relations orders (as defined in Section 414(p)(1)(B) of
the Code), a Participant’s Account may not be voluntarily or involuntarily
assigned or alienated. In cases of domestic relations orders, the Company will
observe the terms of the Plan unless or until ordered to do otherwise by a state
or Federal court. As a condition of participation, a Participant agrees to hold
the Company harmless from any claims that arise out of the Company’s obeying the
final order of any state or Federal court, whether such order effects a judgment
of such court or is issued to enforce a judgment or order of another court. In
addition, for application only to Plan Participants subject to Section 16 of the
Securities Exchange Act of 1934, the requirements of SEC Rule 16a-12 (or any
successor provision) are specifically incorporated herein by reference.

12.2 Effect on Employment. This Plan shall not confer upon any person any right
to be continued in the employment of the Company or an Affiliate.

 

11



--------------------------------------------------------------------------------

12.3 Facility of Payment. If ARAMARK deems any person incapable of receiving
benefits to which such person is entitled by reason of age of minority, illness,
infirmity, or other incapacity, it may direct that payment be made directly for
the benefit of such person or to any person selected by ARAMARK to disburse it,
whose receipt shall be a complete acquittance therefore. Such payments shall, to
the extent thereof, discharge all liability of ARAMARK, the Company, and the
party making the payment.

12.4 Tax Withholding. Distributions from the Plan may be subject to tax
withholding for Federal, state, and local taxes. Participant, by agreeing to
participate in the Plan, consents to the timely withholding of such taxes,
either through a reduction in the amount of the distribution, withholding from
other amounts payable by Company to Participant, including salary and bonus
payments, or by payment to ARAMARK in cash of an appropriate amount in taxes.

12.5 Applicable Law. Except as provided by Federal law, the Plan shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, except for provisions relating to Employer Common Stock, which
shall be governed by and construed in accordance with the laws of the State of
Delaware.

12.6 Effective Date. The foregoing provisions of this Plan shall apply to
individuals (or beneficiaries of individuals) who are Employees on or after the
Effective Date, except as may otherwise be provided in the Plan. The rights of
any other individual (or beneficiary) shall be determined by the provisions of
the Plan as in effect on the date of such individual’s latest Separation from
Service except as may be provided by specific reference in any amendment adopted
thereafter.

12.7 SEC Rule 16b-3. Transactions pursuant to this Plan are intended to come
within the exemptions provided by SEC Rule 16b-3 (or any successor provision)
with respect to persons who are subject to Section 16 of the Securities Exchange
Act of 1934 to the full extent provided thereby. Any provision required by such
Rule to be set forth in this Plan is incorporated herein by reference, and any
inconsistent provision herein (other than Section 11.1) is superseded.

12.8 Deferred Compensation Provisions. Notwithstanding anything herein to the
contrary, any payments hereunder that would be subject to the additional income
tax imposed by Section 409A of the Code shall be deferred until the earliest
date that such payments may be made without the imposition of such tax.

 

12